Case 1:20-cv-00470-DKW-KJM Document 111 Filed 03/05/21 Page 1 of 8           PageID #:
                                  2986




                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF HAWAI‘I


 CITY AND COUNTY OF                         Case No. 20-cv-00163-DKW-RT
 HONOLULU,
                                            ORDER (1) DENYING MOTION
             Plaintiff,                     TO STAY EXECUTION OF
                                            REMAND ORDER; AND (2)
       vs.                                  GRANTING TEMPORARY STAY
                                            TO SEEK RELIEF BEFORE THE
 SUNOCO LP, et al.,                         NINTH CIRCUIT

             Defendants.


 COUNTY OF MAUI,                            Case No. 20-cv-00470-DKW-KJM

             Plaintiff,                     ORDER (1) DENYING MOTION
                                            TO STAY EXECUTION OF
       vs.                                  REMAND ORDER; AND (2)
                                            GRANTING TEMPORARY STAY
 CHEVRON U.S.A. INC., et al.,               TO SEEK RELIEF BEFORE THE
                                            NINTH CIRCUIT
             Defendants.



       On February 12, 2021, this Court entered an Order granting Plaintiffs’

 motions to remand these cases to the respective state courts from which they came.

 Now, Defendants move for a stay of the mailing of the February 12, 2021 Order

 pending their appeal of the same to the Ninth Circuit Court of Appeals. A stay is

 not warranted for several reasons. First, the Court is particularly unpersuaded that
Case 1:20-cv-00470-DKW-KJM Document 111 Filed 03/05/21 Page 2 of 8                      PageID #:
                                  2987



 Defendants have made a strong showing of likely success on appeal or that serious

 legal questions exist. Second, the Court is equally unmoved that Defendants will

 suffer any injury from remanding these cases forthwith, given that Defendants rely

 entirely on speculative purported injuries that may never occur. Accordingly, as set

 forth below, the motions to stay, Dkt. No. 133 & Dkt. No. 103*,1 are DENIED.

 Notwithstanding this denial, the Court grants Defendants’ request for a “temporary”

 stay to explore if the Ninth Circuit sees it any differently.

                   RELEVANT PROCEDURAL BACKGROUND

        As mentioned, on February 12, 2021, this Court entered an Order granting

 Plaintiffs’ motions to remand and instructed the Clerk of Court to mail a certified

 copy of that Order to the relevant State Circuit Courts from which they came. Dkt.

 No. 128, Dkt. No. 99*. After entry of the Order, but before mailing of the certified

 copy occurred, the Court received a letter from certain Defendants asking that the

 certified copies not be sent, pending a motion to stay that Defendants intended to

 file. Dkt. No. 129, Dkt. No. 100*. Upon review of the letter, the Court elected to

 delay mailing of the certified copies of the February 12, 2021 Order, pending receipt

 of, and decision on, briefing related to any motion to stay. Dkt. No. 130, Dkt. No.

 101*. The Court has now received Defendants’ motion to stay and related briefs.

 Dkt. Nos. 133, 137; Dkt. Nos. 103*, 107*. This Order follows.

 1
  References to Dkt. No. __ shall be to filings in No. 20-cv-163. References to Dkt. No. __* shall
 be to filings in No. 20-cv-470.

                                                 2
Case 1:20-cv-00470-DKW-KJM Document 111 Filed 03/05/21 Page 3 of 8               PageID #:
                                  2988



                                 LEGAL STANDARD

        A court considers four factors in deciding a motion to stay:

        (1) whether the stay applicant has made a strong showing that he is
        likely to succeed on the merits; (2) whether the applicant will be
        irreparably injured absent a stay; (3) whether issuance of the stay will
        substantially injure the other parties interested in the proceeding; and
        (4) where the public interest lies.

 Nken v. Holder, 556 U.S. 418, 434 (2009) (quotation omitted). The first two of the

 foregoing factors “are the most critical.” Id. Further, when the government is the

 opposing party, such as Plaintiffs here, the third and fourth factors merge. See id. at

 435.

        A stay is “an exercise of judicial discretion,” and “[t]he party requesting a stay

 bears the burden of showing that the circumstances justify an exercise of that

 discretion.” Id. at 433-434 (quotation and citations omitted).

                                     DISCUSSION

        The Court addresses the Nken factors in turn.

        1.    Likelihood of success on the merits. The Ninth Circuit has explained

 that this factor does not require a movant to show that “it is more likely than not that

 they will win on the merits.” Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir.

 2011). Instead, “the minimum quantum of likely success” is “a substantial case for

 relief on the merits.” Id. at 968. Having reviewed the parties’ briefing, including




                                             3
Case 1:20-cv-00470-DKW-KJM Document 111 Filed 03/05/21 Page 4 of 8                       PageID #:
                                  2989



 the briefs relating to remand, the Court is unconvinced that such a substantial case

 exists here.

        Notably, as the Court explained in its February 12, 2021 Order, the Ninth

 Circuit has already and only recently addressed the sole issue from which

 Defendants can appeal with certainty, and the Circuit has done so in a manner

 unfavorable to Defendants. See Dkt. No. 128 at 9-10. There is, thus, nothing

 substantial to a question that has already been answered. Moreover, although, in

 the motions to stay, Defendants again press the argument that their new facts and

 legal arguments will cause an epiphany at the Ninth Circuit, the Court remains

 unpersuaded by that argument. See id. at 10-16.2

        Defendants’ remaining assertions for why they enjoy a likelihood of success

 on the merits depend, as Plaintiffs explain, on multiple contingencies. See Dkt. No.

 137 at 12-14. For example, for any issue related to jurisdiction under the Outer

 Continental Shelf Lands Act (OCSLA) to be even potentially substantial,

 Defendants must knock down multiple litigation pins, such as success in the

 Supreme Court and many further successes in the Ninth Circuit. As the Court

 stated earlier in this case, the Court is unconvinced that those contingencies that

 remain unsatisfied warrant staying this case. See Dkt. Nos. 111, 115.


 2
  The Court also remains equally unconvinced of the substantiality of either Defendants’ “theory of
 the case” argument or their continued failure to even describe a colorable federal defense. See
 Dkt. No. 128 at 16-20 & n.13.

                                                 4
Case 1:20-cv-00470-DKW-KJM Document 111 Filed 03/05/21 Page 5 of 8                           PageID #:
                                  2990



        Ultimately, while there may have been, at some point, and in another

 proceeding, a substantial case for relief in any appeal Defendants may wage, in this

 action, now, there is none that the Court can discern. 3 Therefore, this factor weighs

 against granting a stay.

        2.      Irreparable Harm. The Supreme Court and Ninth Circuit have

 explained that, to obtain a stay, a movant “must demonstrate that irreparable harm is

 probable if the stay is not granted[;]” the “possibility” of irreparable injury is

 insufficient. Leiva-Perez, 640 F.3d at 968 (citing Nken, 556 U.S. at 434-435).

 Here, Defendants have made no showing of probable irreparable harm. Instead,

 Defendants rely on speculation on what may befall them if they have to litigate in

 State court. See Dkt. No. 133-1 at 18-19, Dkt. No. 103-1* at 18-19. Of course, the

 problem with such speculation is that it may never occur−the very definition of

 “possibility.” See Black’s Law Dictionary 1353 (10th ed. 2014) (defining

 “possibility” as, among other things, “[a]n event that may or may not happen;

 something that might plausibly occur or take place….”). Put simply, it cannot be




 3
  In that regard, the Court notes that, of all the cases involving subject matter similar to that here,
 Defendants have achieved one, fleeting success on the issue of removal. See California v. BP
 P.L.C., 2018 WL 1064293 (N.D. Cal. Feb. 27, 2018). Even that success, though, has now been
 overturned. See City of Oakland v. BP PLC, 969 F.3d 895 (9th Cir. 2020). A batting average of
 .000 does not suggest a substantial case exists.

                                                   5
Case 1:20-cv-00470-DKW-KJM Document 111 Filed 03/05/21 Page 6 of 8                        PageID #:
                                  2991



 known, which is hardly a basis to find that Defendants will be irreparably harmed,

 what might occur through future litigation in State court. 4

        Finally, as the Court sees this issue, the purported injury of litigating in State

 court is simply a natural consequence of Defendants failing to demonstrate that these

 cases were properly removed. See 28 U.S.C. § 1447(c), (d). Something which

 hardly seems like a reason to find an irreparable injury, let alone a probable one.

 Therefore, this factor counsels against a stay. See Leiva-Perez, 640 F.3d at 965

 (explaining that, if a movant fails to show irreparable harm, “then a stay may not

 issue, regardless of the petitioner’s proof regarding the other stay factors.”).

        3.      Public Interest. Although unnecessary to address in light of the

 findings above, the Court doubts whether there is any public interest in delaying the

 remand of these cases to State court. As Plaintiffs observe, the first of these cases,

 Case No. 20-cv-163, began almost a year ago on March 9, 2020, with no evident

 progress since then, given that the case was removed a little over a month later. See

 Dkt. No. 137 at 22. Staying these cases will only add, potentially significantly, to

 this delay. No matter what may happen with these cases on the merits in the future,

 the Court cannot discern any public interest in such delay.




 4
  Something which is borne out by Plaintiffs’ explanation that, in other litigations, once remanded,
 State courts have entered stays of the sort requested here. See Dkt. No. 137 at 19-20, Dkt. No.
 137-4.

                                                  6
Case 1:20-cv-00470-DKW-KJM Document 111 Filed 03/05/21 Page 7 of 8                          PageID #:
                                  2992



        4.      Temporary Stay. In their motions to stay, Defendants also request, in

 the event a stay pending appeal is denied, a “temporary stay to preserve Defendants’

 right to seek a stay from the Ninth Circuit.” Dkt. No. 133-1 at 3, 23; Dkt. No.

 103-1* at 3, 23. Because the Court recognizes that the Ninth Circuit has granted a

 motion to stay issuance of its mandate affirming a remand order in another climate

 change case similar to this one,5 the Court grants a “temporary” stay of ten days, or

 until the close of business on March 15, 2021, to permit Defendants to seek from the

 Ninth Circuit the relief that the Court denies here. If no instruction emanates from

 the Ninth Circuit with respect to a stay by this date, the Court will instruct the Clerk

 of Court to disseminate forthwith its February 12, 2021 Order granting remand.

                                         CONCLUSION

        For the reasons set forth herein, the motions to stay (Dkt. No. 133 in Case No.

 20-cv-163 and Dkt. No. 103 in Case No. 20-cv-470) are DENIED. Nonetheless,

 the Clerk is instructed to continue to delay transmission of a certified copy of the

 February 12, 2021 Order to the First and the Second Circuit Courts for the State of

 Hawai‘i, until further order of this Court.




 5
  Because the Ninth Circuit’s stay order in that case does not explain the basis of its decision, see
 Cty. of San Mateo v. Chevron Corp., et al., Case No. 18-15499, Dkt. No. 238 (9th Cir. Aug. 25,
 2020), the Court can take no guidance from the same under the circumstances of this case.

                                                   7
Case 1:20-cv-00470-DKW-KJM Document 111 Filed 03/05/21 Page 8 of 8             PageID #:
                                  2993



      IT IS SO ORDERED.

      Dated: March 5, 2021 at Honolulu, Hawai‘i.




                                           De~                            --
                                           United States District Judge




                                       8
